IN THE COURT OF APPEALS OF TENNESSEE
                       AT NASHVILLE

JAMES W. BYRD,                    )
                                  )               FILED
      Petitioner/Appellant,       )
                                  )    Appeal No. February 23, 1999
                                  )    01-A-01-9804-CH-00171
VS.                               )               Cecil Crowson, Jr.
                                                 Appellate Court Clerk
                                  )    Davidson Chancery
                                  )    No. 97-3206-III
TENNESSEE DEPARTMENT OF           )
CORRECTION,                       )
                                  )
      Respondent/Appellee.        )

      APPEAL FROM THE CHANCERY COURT OF DAVIDSON
            COUNTY AT NASHVILLE, TENNESSEE

         THE HONORABLE ELLEN HOBBS LYLE PRESIDING


JAMES W. BYRD
#078204 MCRCF
PO BOX 2000
Wartburg, TN 37887

PRO SE

JOHN KNOX WALKUP
Attorney General and Reporter

MICHAEL E. MOORE
Solicitor General

PATRICIA C. KUSSMANN, BPR 15506
Assistant Attorney General
Civil Rights and Claims Division
425 Fifth Avenue North
Second Floor, Cordell Hull Building
Nashville, Tennessee 37243-0488

ATTORNEYS FOR RESPONDENT/APPELLEE

                     AFFIRMED AND REMANDED

                         PATRICIA J. COTTRELL, JUDGE
CONCUR:
CANTRELL, J.
KOCH, J.
                                  OPINION

      In this appeal, a prisoner seeks review of the trial court’s dismissal of his

petition for declaratory judgment and other relief in which he claimed he had

been wrongfully denied sentence reduction credits to reduce his parole eligibility

date. The trial court ruled that Plaintiff’s claim of entitlement to sentence credits

which would reduce his parole eligibility date was barred by the doctrine of res

judicata.

      In Byrd v. Bradley, 913 S.W.2d 181 (Tenn. Ct. App. 1995), this Court held

that Mr. Byrd, the Petitioner herein, who had been sentenced to life

imprisonment in 1976, was not entitled to a shortening of the time he must serve

before becoming eligible for parole because of the operation of Tenn. Code Ann.

§ 40-3613 (1975), which was in effect at the time of his conviction and

sentencing. That statute provided that anyone sentenced to life imprisonment

would be eligible for parole only after serving 30 full calendar years. Therefore,

the Court concluded, Mr. Byrd was not eligible, from the date of his

incarceration until he signed a waiver under Tenn. Code Ann. § 41-21-

236(1985), for any sentence reduction credits which would make him eligible for

parole prior to his serving thirty years.

      The trial court quite correctly determined that any claim by Mr. Byrd for

earlier parole eligibility which was based on the Department of Correction’s

failure to award him sentence reduction credits for the time period between his

incarceration and his execution of a section 236 waiver was barred, under the

doctrine of res judicata, by the Byrd v. Bradley holding. A simple definition of

res judicata is that it is a "rule that a final judgment rendered by a court of

competent jurisdiction on the merits is conclusive as to the rights of the parties

                                            2
and their privies, and, as to them, constitutes an absolute bar to a subsequent

action involving the same claim, demand or cause of action".            Black's Law

Dictionary 1172 (5th ed. 1979), as quoted in Richardson v. Tennessee Bd. of

Dentistry, 913 S.W.2d 446 (Tenn. 1995).

      Mr. Byrd asserts on appeal that the trial court failed to address other issues

raised in his petition. In fact, the trial court specifically found:

             Given the legal principle of res judicata and that an
             inmate is not entitle [sic] to earn sentence reduction
             credits until he has signed the waiver as well as the
             absence in the complaint of any showing why the
             petitioner is being detained in violation of federal and
             state constitutions, the Court determines that the
             respondent’s motion to dismiss shall be granted on the
             grounds the complaint fails to state a claim upon
             which relief can be granted. (Emphasis added.)

      The trial court clearly considered the Petitioner’s other claims and found

them wanting. We concur in the trial court’s judgment in this regard. Mr. Byrd’s

petition is clearly and exclusively directed to his current continuing

incarceration. Further, there appears to be no dispute regarding his eligibility for

credits after Mr. Byrd’s execution of a waiver on March 1, 1986 as authorized

in Tenn. Code Ann. § 41-21-236 (1985). Mr. Byrd has not challenged the

Department’s computation of sentence credits for which he is eligible, but rather

challenged the Department’s interpretation of eligibility.

      Mr. Byrd’s claims regarding his entitlement to “the benefits” of allegedly

shorter sentences afforded to persons sentenced under the 1989 Sentencing

Reform Act are without merit. The constitutional and statutory arguments

propounded by Mr. Byrd have been considered and rejected. See Wilson v. State,

980 S.W.2d 196 (Tenn. Ct. App. 1998), perm. to appeal denied (Tenn. 1998);

Smith v. State, 1998 WL 75288 (Tenn. Crim. App. 1998); State ex rel. Stewart

                                         3
v. McWherter, 857 S.W.2d 875, 877 (Tenn. Crim. App. 1992), perm. to appeal

denied (Tenn. 1993); State ex rel. Crum v. McWherter, 1992 WL 99029 (Tenn.

Crim. App. 1992), perm. to appeal denied (Tenn. 1992). We agree with the trial

court that Mr. Byrd has failed to allege any basis for his claims of unlawful

detention.

      The trial court’s judgment dismissing Plaintiff’s petition for failure to state

a claim upon which relief can be granted is affirmed, and this case is remanded

for whatever further proceedings may be required. The costs of this appeal

should be taxed to Mr. Byrd.



                                        _______________________________
                                        PATRICIA J. COTTRELL, JUDGE

CONCUR:

____________________________
BEN H. CANTRELL, JUDGE

____________________________
WILLIAM C. KOCH, JUDGE




                                         4